          Case 1:18-cv-03817-JMC Document 33 Filed 10/03/19 Page 1 of 4



                                IN THE U.S. DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

Deborah Gaske, et al.                              *

Plaintiffs                                         *

v.                                                 *        Case No. 18-cv-03817-JMC

River Run Development                              *
Associates, LLC, et al.
                                    *
Defendants
____________________________________/

                              JOINT MOTION FOR APPROVAL OF
                               FLSA SETTLEMENT AGREEMENT

        Plaintiffs, Deborah Gaske, Jean Hancock, Marcy Kerin-Mikell, and Tara Scarlavai

(collectively, the “Plaintiffs”), together with Defendants River Run Development Associates,

LLC (“River Run”), The Players Club, LLC (“Players Club”), and Lewis S. Meltzer (“Meltzer”)

(collectively, the “Defendants”), jointly move this Court for an Order granting an approval of a

Settlement Agreement reached in this Fair Labor Standards Act (“FLSA”) action.1

        In support of the foregoing, the parties submit the following:

        1.       The Parties conducted a full exchange of information, including payroll records,

prior to engaging in settlement discussions.

        2.       The settlement agreement (Exh. 1) was reached in mediation before Magistrate

Judge J. Mark Coulson on September 18, 2019.                  Each side was capably represented by



1
        Plaintiffs also brought supplemental claims under the Maryland Wage/Hour Law, Md. Ann. Code
§ 3-401 et seq. (“MWHL”), and the Maryland Wage Payment and Collection Law, Md. Ann. Code § 3-
501 et seq. (“MWPCL”). As discussed in ¶ 7, infra, there is a requirement that FLSA settlements be
supervised by the Court or by the U.S. Department of Labor. However, there is no corresponding
requirement that settlements for MWHL or MWPCL be judicially approved. Therefore, the focus on this
Motion is on the FLSA claims brought by the Plaintiffs, as that claim is the only claim that requires judicial
approval.

                                                   Page 1
         Case 1:18-cv-03817-JMC Document 33 Filed 10/03/19 Page 2 of 4



experienced counsel.

       3.      The settlement agreement is reasonable and fair, considering the facts and issues

in controversy. The Court is fully aware of the factual and legal issues, having presided over the

settlement negotiations.

       4.      Additionally, the Court received detailed billing statements from Plaintiff’s

counsel and reviewed same prior to the Parties entering this settlement agreement.

       5.      There remains the additional issue of the maintenance of continuing jurisdiction

over this case to supervise the settlement payments.

       6.      With respect to the issue of continuing jurisdiction, the parties have agreed to

request that the Court maintain continuing jurisdiction over this case to supervise the settlement

payments. This provision fulfills the Court’s proper supervisory role in assuring that no FLSA

case is dismissed absent fair and reasonable wage payment to plaintiff workers. The parties bring

to the Court the following paragraph set forth in the Settlement Agreement:

       16. CONTINUING JURISDICTION. The Parties agree, and the Court by its approval
       of this Agreement agrees, that the Court shall have continuing jurisdiction to enforce the
       terms of this Agreement, resolve any disputes arising out of the Agreement, and supervise
       all payments by the Defendants of all consideration to the Plaintiffs and Plaintiffs’
       counsel. Within fifteen (15) days after the last payment made to Plaintiffs and Plaintiffs’
       counsel by Defendants, the Parties agree to file a Notice of Stipulated Dismissal with the
       Court, dismissing this Lawsuit against the Defendants with prejudice. The Parties further
       agree to execute and/or have executed by their respective counsel, any such additional
       documents as may be reasonably necessary to effectuate the dismissal with prejudice of
       this Lawsuit against the Defendants.

       By approving this Settlement Agreement, the Court is agreeing to maintain continuing

jurisdiction over this case, and once final payment is made, counsel will so notify the Court and

the case shall be dismissed with prejudice. (Appropriate language is set forth in the proposed

Order attached hereto to this Motion).




                                              Page 2
        Case 1:18-cv-03817-JMC Document 33 Filed 10/03/19 Page 3 of 4



       Wherefore, the parties request that this Court approve the proposed Settlement

Agreement, and approve of and assist the Parties in implementing the terms of the Settlement

Agreement.



                                           Respectfully submitted,


                                                  /s/ Howard B. Hoffman
                                           Howard B. Hoffman, Esq. (Bar No. 25965)
                                           Scott E. Kraff, Esq. (Bar No. 20899)
                                           Jordan S. Liew, Esq. (Bar No. 20509)
                                           Hoffman Employment Law, LLC
                                           600 Jefferson Plaza, Ste. 204
                                           Rockville, Maryland 20852
                                           301-251-3752
                                           skraff@hoholaw.com
                                           hhoffman@hoholaw.com
                                           jliew@hoholaw.com

                                           Attorneys for Plaintiffs


                                                  /s/ (with permission)
                                           Jody Maier (Bar. No. 6051)
                                           Aaron J. Turner (Bar No. 29822)
                                           Levin & Gann, P.A.
                                           502 Washington Ave., 8th Floor
                                           Towson, Maryland 21204
                                           410-321-0600
                                           jmaier@levingann.com
                                           aturner@levingann.com

                                           Attorneys for Defendants




                                           Page 3
        Case 1:18-cv-03817-JMC Document 33 Filed 10/03/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of October, 2019, a copy of the foregoing Joint Motion

for Approval of FLSA Settlement Agreement, along with all Exhibits and other attachments, was

filed via the Electronic Case Filing System (ECF) maintained by the U.S. District Court for the

District of Maryland, and is available for viewing and downloading from the ECF system.



                                             /s/
                                      Scott E. Kraff




                                              Page 4
